Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 01/28/2021.
Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gorsica et al. (US Patent 11,145,315 B2).
Regarding Claims 1, 10 and 11, Gorsica teaches a voice input apparatus (see Fig.1, Fig.2 (102) and Col.22, Line 10-13), comprising:
a voice Input device configured to input voice (see Fig.1 (110,117) and Col.20, Line 16-18);
an approach detection device configured to detect proximity to the voice Input apparatus (see Fig.1 (121) and Col.24, Line 63 – Col.25, Line 3);
one or more processors (see Fig.1 (113));
and a memory storing instructions which, when the instructions are executed by the one or more processors (see Fig.1 (114) and Col.17, Line 49-52), cause the voice input apparatus to function as:
a control unit configured to perform control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction (see Fig.1 (113), Fig.2 (208,213), Col.22, Line 31-36 and Col.23, Line 65 – Col.24, Line 6, executing a task in which a trigger phrase is required before accepting a voice input command),
wherein the control unit, in a case where proximity to the voice input apparatus is detected by the approach detection device, executes processing corresponding to the second voice instruction when the second voice instruction is input, ever in a case where the first voice instruction is not input (see Fig.1 (113), Fig.3 (301,302,305,306,307), Col.23, Line 65 – Col.24, Line 10 and Col.26, Line 28-39, bypassing the trigger phrase requirement based on the proximity detection, and processing the voice input command).
Regarding Claim 2, Gorsica further teaches an enabling unit configured to enable input of voice by the voice input device (see Fig.1 (113), Fig.2 (208,213), Col.22, Line 31-36 and Col.23, Line 65 – Col.24, Line 6, executing a task in which a trigger phrase is required before accepting a voice input command), wherein the control unit executes processing corresponding to the second voice instruction in a case where input of voice is enabled by the enabling unit (see Fig.1 (113), Fig.2 (208,213), Col.22, Line 31-36 and Col.23, Line 65 – Col.24, Line 6, executing a task in which a trigger phrase is required before accepting a voice input command).
Regarding Claim 7, Gorsica further teaches wherein the control unit, in a case where proximity to the voice input apparatus is detected by the approach detection device, reduces a sensitivity of the voice input device to less than a case where proximity to the voice input apparatus is not detected (see Fig.1 (113), Fig.3 (301,302,305,306,307), Col.23, Line 65 – Col.24, Line 10 and Col.26, Line 28-39, bypassing the trigger phrase requirement, and processing the voice input command).
Regarding Claim 8, Gorsica further teaches wherein the control unit sets operating modes whose processing times on input voice differ, according to whether proximity to the voice input apparatus is detected by the approach detection device (see Fig.1 (113), Fig.3 (301,302,305,306,307), Col.23, Line 65 – Col.24, Line 10 and Col.26, Line 28-39, bypassing the trigger phrase requirement suggests faster execution of a task via voice command).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gorsica et al. (US Patent 11,145,315 B2) in view of Spurlock et al. (US Patent 9,201,511 B1).
Regarding Claim 6, Gorsica teaches the voice input apparatus of Claim 1, but fails to teach a display control unit configured to turn on a first display device that displays image information, wherein the display control unit switches an ON-state of the first display device, according to whether proximity to the voice input apparatus is detected by the approach detection device.
Spurlock, however, teaches detecting a presence within the proximity of an object on a device and activating a switching circuit (see Col., Line 57-64).
It would have obvious for one skilled in the art, before the effective filing date of the application, to include to Gorsica’s voice input apparatus a display control unit configured to turn on a first display device that displays image information, wherein the display control unit switches an ON-state of the first display device, according to whether proximity to the voice input apparatus is detected by the approach detection device. The motivation would be to utilize the approach detection device to switch on the mobile device when a presence within the proximity of device is detected.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gorsica et al. (US Patent 11,145,315 B2) in view of Teller et al. (US Patent 9,939,896 B2).
Regarding Claim 9, Gorsica teaches line-of-sight detection device configured to detect a line of sight of a user (see Fig.1 (128,130) and Col.15, Line 58 – Col.16, Line 29), wherein the control unit, in a case where the proximity to the voice input apparatus is detected by the approach detection device, executes processing corresponding to the second voice instruction when the second voice instruction is input, even in a case where the first voice instruction is not input (see Fig.1 (113), Fig.3 (301,302,305,306,307), Col.23, Line 65 – Col.24, Line 10 and Col.26, Line 28-39, bypassing the trigger phrase requirement based on the proximity detection, and processing the voice input command).
Gorsica fails to teach executing the second voice instruction in case where the line of sight of the user is detected by the line-of-sight detection device.
Teller, however, teaches activating a control mode when a sustained eye gaze is detected (see Col.9, Line 31-35).
It would have obvious for one skilled in the art, before the effective filing date of the application, to include to Gorsica’s voice input apparatus a control unit configured to execute processing corresponding to the second voice instruction when the second voice instruction is input, even in a case where the first voice instruction is not input. The motivation would be to set a second predetermined condition for bypassing the trigger phrase requirement for processing a voice command.

Claim Objections
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3-5, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations of the base claim), “an image capture device configured to shoot images; and the instructions further causing the voice input apparatus to function as a display control unit configured to display, on a first display device or a second display device, information on an image that is shot, wherein the display control unit switches a display output destination of the image information between the first display device and the second display device, according to whether proximity to the voice input apparatus is detected by the approach detection device”, as found in Claim 3. Similar features are claimed in the dependent Claims 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672